                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        RYAN L. NILSEN, SB# 310642
                    2     E-Mail: Ryan.Nilsen@lewisbrisbois.com
                        AMY L. FRERICH, SB# 320745
                    3     E-Mail: Amy.Frerich@lewisbrisbois.com
                        MICHELLE R. GILBOE (Admitted Pro Hac Vice)
                    4     E-Mail: Michelle.Gilboe@lewisbrisbois.com
                        550 West C Street, Suite 1700
                    5   San Diego, California 92101
                        Telephone: 619.233.1006
                    6   Facsimile: 619.233.8627
                    7
                        Attorneys for Defendants, BRASSCRAFT
                    8 MANUFACTURING COMPANY

                    9                                   UNITED STATES DISTRICT COURT
                   10                CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                   11

                   12 HOMESITE INSURANCE COMPANY                       CASE NO. 5:20-cv-01596-JGB-SHK
                        OF CALIFORNIA,
                   13                                                  STIPULATION AND [PROPOSED]
                                           Plaintiff,                  PROTECTIVE ORDER
                   14
                                  vs.                                  Discovery Matter: Referred to Hon.
                   15                                                  Magistrate Judge Shashi H.
                        BRASSCRAFT MANUFACTURING                       Kewalramani
                   16 COMPANY; Does 1 through 10
                        inclusive,                                     Trial Date: November 2, 2021
                   17
                                           Defendants.
                   18

                   19

                   20       1. INTRODUCTION
                   21            1.1 Purposes and Limitations
                   22            Disclosure and discovery activity in this action are likely to involve production
                   23 of confidential, proprietary, or private information for which special protection from

                   24 public disclosure and from use for any purpose other than prosecuting this litigation

                   25 may be warranted. Accordingly, the parties hereby stipulate to and petition the Court

                   26 to enter the following Stipulated Protective Order. The parties acknowledge that this

                   27 Order does not confer blanket protections on all disclosures or responses to discovery

                   28 and that the protection it affords from public disclosure and use extends only to the
LEWIS
BRISBOIS
BISGAARD                4826-1120-0743.1
& SMITH LLP
ATTORNEYS AT LAW                             STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                    1 limited information or items that are entitled to confidential treatment under the

                    2 applicable legal principles. The parties further acknowledge, as set forth in Section

                    3 12.3 below, that this Stipulated Protective Order does not entitle them to file

                    4 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures

                    5 that must be followed and the standards that will be applied when a party seeks

                    6 permission from the court to file material under seal.

                    7            1.2 Good Cause Statement
                    8            The parties submit this Stipulated Protective Order for good cause. This is a
                    9 subrogation case brought by Plaintiff Homesite Insurance Company of California
                   10 based on property damage as a result of a water leak that occurred to the home of its

                   11 insured, Michelle Zuno, on September 15, 2018. Plaintiff alleges the loss was caused

                   12 by a toilet water supply line designed and manufactured by Defendant BrassCraft

                   13 Manufacturing Company (“BrassCraft”). BrassCraft denies that its toilet water

                   14 supply line was defective in any manner, including in its design, manufacture, or

                   15 warning. The parties anticipate discovery regarding the design and manufacture of

                   16 the subject product, which will likely lead to the production of design documents and

                   17 product specifications. Such documents contain confidential and proprietary

                   18 information regarding the design and manufacture of BrassCraft’s products. Public

                   19 dissemination of this material and information is likely to result in substantial harm

                   20 to BrassCraft’s protected business information, trade secrets, and competitive

                   21 advantages it holds in the market.

                   22       2. DEFINITIONS
                   23            The following definitions apply for the purposes of this Order.
                   24            2.1       Challenging Party: a Party or Non-Party that challenges the designation
                   25 of information or items under this Order.

                   26            2.2       “CONFIDENTIAL” Information or Items: any document, information,
                   27 or thing may be designated “Confidential” if the producing party determines in good

                   28 faith that it contains confidential or proprietary information.
LEWIS
BRISBOIS
BISGAARD                4826-1120-0743.1                         2
& SMITH LLP
ATTORNEYS AT LAW                            STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                    1            2.3       Counsel: Outside Counsel of Record and In-House Counsel (as well as
                    2 their support staff).

                    3            2.4       Designating Party: a Party or Non-Party that designates information or
                    4 items that it produces in disclosures or in responses to discovery as

                    5 “CONFIDENTIAL.”

                    6            2.5       Disclosure or Discovery Material: all items or information, regardless
                    7 of the medium or manner in which it is generated, stored, or maintained (including,

                    8 among other things, testimony, transcripts, answers to interrogatories, documents,

                    9 responses to requests for admissions, tangible things, and informal exchanges of
                   10 information), that are produced or generated in disclosures or responses to discovery

                   11 in this matter, whether formally or informally.

                   12            2.6       Expert: a person with specialized knowledge or experience in a matter
                   13 pertinent to the litigation who has been retained by a Party or its counsel to serve as

                   14 an expert witness or as a consultant in this action.

                   15            2.7       In-House Counsel: attorneys who are employees of a party to this
                   16 action. In-House Counsel does not include Outside Counsel of Record or any other

                   17 outside counsel.

                   18            2.8       Non-Party: any natural person, partnership, corporation, association, or
                   19 other legal entity not named as a Party to this action.

                   20            2.9       Outside Counsel of Record: attorneys who are not employees of a party
                   21 to this action but are retained to represent or advise a party to this action and have

                   22 appeared in this action on behalf of that party or are affiliated with a law firm which

                   23 has appeared on behalf of that party.

                   24            2.10 Party: any party to this action, including all of its officers, directors,
                   25 employees, consultants, retained experts, and Outside Counsel of Record (and their

                   26 support staffs).

                   27            2.11 Producing Party: a Party or Non-Party that produces Disclosure or
                   28 Discovery Material in this action.
LEWIS
BRISBOIS
BISGAARD                4826-1120-0743.1                         3
& SMITH LLP
ATTORNEYS AT LAW                            STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                    1            2.12 Professional Vendors: persons or entities that provide litigation support
                    2 services (e.g., photocopying, videotaping, translating, preparing exhibits or

                    3 demonstrations, and organizing, storing, or retrieving data in any form or medium)

                    4 and their employees and subcontractors.

                    5            2.13 Protected Material: any Disclosure or Discovery Material that is
                    6 designated as “CONFIDENTIAL.”

                    7            2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
                    8 from a Producing Party.

                    9       3. SCOPE
                   10            3.1       The protections conferred by this Stipulation and Order cover not only
                   11 Protected Material (as defined above), but also (1) any information copied or

                   12 extracted from Protected Material; (2) all copies, excerpts, summaries, or

                   13 compilations of Protected Material; and (3) any testimony, oral, written, or electronic

                   14 conversations, or presentations by Parties or their Counsel that might reveal

                   15 Protected Material. Any use of Protected Material at trial shall be governed by a

                   16 separate agreement or order.

                   17       4. DURATION
                   18            4. 1      Even after final disposition of this litigation, the confidentiality
                   19 obligations imposed by this Order shall remain in effect until a Designating Party

                   20 agrees otherwise in writing or a court order otherwise directs. Final disposition shall

                   21 be deemed to be the later of (1) dismissal of all claims and defenses in this action,

                   22 with or without prejudice; or (2) final judgment herein after the completion and

                   23 exhaustion of all appeals, re-hearings, remands, trials, or reviews of this action,

                   24 including the time limits for filing any motions or applications for extension of time

                   25 pursuant to applicable law.

                   26       5. DESIGNATING PROTECTED MATERIAL
                   27            5.1       Good Faith Basis. If the Designating Party has a good faith belief that
                   28 the Disclosure or Discovery Information qualifies for protection, the Producing Party
LEWIS
BRISBOIS
BISGAARD                4826-1120-0743.1                          4
& SMITH LLP
ATTORNEYS AT LAW                             STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                    1 may designate such Disclosure or Discovery Material as “CONFIDENTIAL”

                    2 Information by marking such material in accordance with subsection 5.2. If it comes

                    3 to a Designating Party’s attention that information or items that it designated for

                    4 protection do not qualify for protection, that Designating Party must promptly notify

                    5 all other Parties that it is withdrawing the mistaken designation.

                    6            5.2       Manner and Timing of Designations. Except as otherwise provided in
                    7 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

                    8 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

                    9 under this Order must be clearly so designated before the material is disclosed or
                   10 produced.

                   11            Designation in conformity with this Order requires:
                   12            (a) for information in documentary form (e.g., paper or electronic documents,
                   13 but excluding transcripts of depositions or other pretrial or trial proceedings), that the

                   14 Producing Party affix the legend “CONFIDENTIAL” to each page that contains

                   15 protected material. If only a portion or portions of the material on a page qualifies for

                   16 protection, the Producing Party also must clearly identify the protected portion(s)

                   17 (e.g., by making appropriate markings in the margins, or above or below the subject

                   18 portion.)

                   19            A Party or Non-Party that makes original documents or materials available for
                   20 inspection need not designate them for protection until after the inspecting Party has

                   21 indicated which material it would like copied and produced. During the inspection

                   22 and before the designation, all of the material made available for inspection shall be

                   23 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents

                   24 it wants copied and produced, the Producing Party must determine which documents,

                   25 or portions thereof, qualify for protection under this Order. Then, before producing

                   26 the specified documents, the Producing Party must affix the “CONFIDENTIAL”

                   27 legend to each page that contains Protected Material. If only a portion or portions of

                   28 the material on a page qualifies for protection, the Producing Party also must clearly
LEWIS
BRISBOIS
BISGAARD                4826-1120-0743.1                         5
& SMITH LLP
ATTORNEYS AT LAW                            STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                    1 identify the protected portion(s) (e.g., by making appropriate markings in the

                    2 margins or above or below the subject portion.)

                    3            (b) for testimony given in deposition or in other pretrial or trial proceedings,
                    4 that the Designating Party identify all protected testimony within (30) days of receipt

                    5 of the transcript of the deposition, hearing, or other proceeding.

                    6            (c) for information produced in some form other than documentary and for
                    7 any other tangible items, that the Producing Party affix in a prominent place on the

                    8 exterior of the container or containers in which the information or item is stored the

                    9 legend “CONFIDENTIAL.” If only a portion or portions of the information or item
                   10 warrant protection, the Producing Party, to the extent practicable, shall identify the

                   11 protected portion(s).

                   12            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
                   13 failure to designate qualified information or items does not, standing alone, waive the

                   14 Designating Party’s right to secure protection under this Order for such material.

                   15 Upon timely correction of a designation, the Receiving Party must make reasonable

                   16 efforts to assure that the material is treated in accordance with the provisions of this

                   17 Order.

                   18       6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                   19            6.1       Timing of Challenges. Any Party or Non-Party may challenge a
                   20 designation of confidentiality within (30) days after receipt of the document

                   21 containing the designation of confidentiality.

                   22            6.2       Meet and Confer. The Challenging Party will initiate the dispute
                   23 resolution process (and, if necessary, request a telephonic hearing and file a

                   24 discovery motion) under Local Rule 37.1 et seq.

                   25            6.3        The burden of persuasion in any such challenge proceeding will be on
                   26 the Designating Party. Frivolous challenges, and those made for an improper purpose

                   27 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

                   28 expose the Challenging Party to sanctions. Unless the Designating Party has waived
LEWIS
BRISBOIS
BISGAARD                4826-1120-0743.1                         6
& SMITH LLP
ATTORNEYS AT LAW                            STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                    1 or withdrawn the confidentiality designation, all parties will continue to afford the

                    2 material in question the level of protection to which it is entitled under the Producing

                    3 Party’s designation until the Court rules on the challenge.

                    4       7. ACCESS TO AND USE OF PROTECTED MATERIAL
                    5            7.1       Basic Principles. A Receiving Party may use Protected Material that is
                    6 disclosed or produced by another Party or by a Non-Party in connection with this

                    7 case only for prosecuting, defending, or attempting to settle this litigation. Such

                    8 Protected Material may be disclosed only to the categories of persons and under the

                    9 conditions described in this Order. When the litigation has been terminated, a
                   10 Receiving Party must comply with the provisions of Section 12 below (FINAL

                   11 DISPOSITION).

                   12            Protected Material must be stored and maintained by a Receiving Party at a
                   13 location and in a secure manner that ensures that access is limited to the persons

                   14 authorized under this Order.

                   15            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
                   16 otherwise ordered by the court or permitted in writing by the Designating Party, a

                   17 Receiving Party may disclose any information or item designated

                   18 “CONFIDENTIAL” only to:

                   19            (a)       the Receiving Party’s Outside Counsel of Record in this action, as well
                   20 as employees of said Outside Counsel of Record to whom it is reasonably necessary

                   21 to disclose the information for this litigation;

                   22            (b)       the officers, directors, and employees (including In-House Counsel) of
                   23 the Receiving Party to whom disclosure is reasonably necessary for this litigation;

                   24            (c)       Experts (as defined in this Order) of the Receiving Party to whom
                   25 disclosure is reasonably necessary for this litigation and who have signed the

                   26 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                   27            (d)       Potential or actual witnesses in this action to whom disclosure is
                   28 reasonably necessary and who have signed the “Acknowledgement and Agreement
LEWIS
BRISBOIS
BISGAARD                4826-1120-0743.1                         7
& SMITH LLP
ATTORNEYS AT LAW                            STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                    1 to be Bound” (Exhibit A). During their depositions, witnesses in this action to whom

                    2 disclosure is reasonably necessary may receive a copy of documents containing

                    3 Protected Material during the deposition and for the purpose of reviewing their

                    4 transcript, but may not retain a copy;

                    5            (e)       the Court and its personnel;
                    6            (f)       court reporters and their staff, professional jury or trial consultants,
                    7 mock jurors, and Professional Vendors to whom disclosure is reasonably necessary

                    8 for this litigation;

                    9            (g)       the author or recipient of a document containing the information or a
                   10 custodian or other person who otherwise possessed or knew the information; and

                   11            (h)       other persons only by written consent of the Designating Party or upon
                   12 order of the Court and on such conditions as may be agreed or ordered, who have

                   13 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).

                   14       8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                   15          OTHER LITIGATION

                   16            8.1       If a Party is served with a subpoena or a court order issued in other
                   17 litigation that compels disclosure of any information or items designated in this

                   18 action as “CONFIDENTIAL,” that Party must:

                   19            (a) promptly notify in writing the Designating Party. Such notification shall
                   20 include a copy of the subpoena or court order;

                   21            (b) promptly notify in writing the party who caused the subpoena or order to
                   22 issue in the other litigation that some or all of the material covered by the subpoena

                   23 or order is subject to this Stipulated Protective Order. Such notification shall include

                   24 a copy of this Stipulated Protective Order; and

                   25            (c) cooperate with respect to all reasonable procedures sought to be pursued
                   26 by the Designating Party whose Protected Material may be affected.

                   27            If the Designating Party timely seeks a protective order, the Party served with
                   28 the subpoena or court order shall not produce any information designated in this
LEWIS
BRISBOIS
BISGAARD                4826-1120-0743.1                          8
& SMITH LLP
ATTORNEYS AT LAW                             STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                    1 action as “CONFIDENTIAL” before a determination by the court from which the

                    2 subpoena or order issued, unless the Party has obtained the Designating Party’s

                    3 permission. The Designating Party shall bear the burden and expense of seeking

                    4 protection in that court of its confidential material – and nothing in these provisions

                    5 should be construed as authorizing or encouraging a Receiving Party in this action to

                    6 disobey a lawful directive from another court.

                    7       9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                    8          PRODUCED IN THIS LITIGATION

                    9            9.1 (a) The terms of this Order are applicable to information produced by a
                   10 Non-Party in this action and designated as “CONFIDENTIAL.” Such information

                   11 produced by Non-Parties in connection with this litigation is protected by the

                   12 remedies and relief provided by this Order. Nothing in these provisions should be

                   13 construed as prohibiting a Non-Party from seeking additional protections.

                   14            (b)       In the event that a Party is required, by a valid discovery request, to
                   15 produce a Non-Party’s confidential information in its possession, and the Party is

                   16 subject to an agreement with the Non-Party not to produce the Non-Party’s

                   17 confidential information, then the Party shall:

                   18                      (1)   promptly notify in writing the Requesting Party and the Non-
                   19            Party that some or all of the information requested is subject to a
                   20            confidentiality agreement with a Non-Party;
                   21                      (2)   promptly provide the Non-Party with a copy of the Stipulated
                   22            Protective Order in this litigation, the relevant discovery request(s), and a
                   23            reasonably specific description of the information requested; and
                   24                      (3)   make the information requested available for inspection by the
                   25            Non-Party.
                   26            (c) If the Non-Party fails to object or seek a protective order from this court
                   27 within 14 days of receiving the notice and accompanying information, the Receiving

                   28 Party may produce the Non-Party’s confidential information responsive to the
LEWIS
BRISBOIS
BISGAARD                4826-1120-0743.1                          9
& SMITH LLP
ATTORNEYS AT LAW                             STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                    1 discovery request. If the Non-Party timely seeks a protective order, the Receiving

                    2 Party shall not produce any information in its possession or control that is subject to

                    3 the confidentiality agreement with the Non-Party before a determination by the court.

                    4 Absent a court order to the contrary, the Non-Party shall bear the burden and expense

                    5 of seeking protection in this court of its Protected Material.

                    6       10.UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                    7            10.1 If a Receiving Party learns that, by inadvertence or otherwise, it has
                    8 disclosed Protected Material to any person or in any circumstance not authorized

                    9 under this Stipulated Protective Order, the Receiving Party must immediately (a)
                   10 notify in writing the Designating Party of the unauthorized disclosures, (b) use its

                   11 best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

                   12 the person or persons to whom unauthorized disclosures were made of all the terms

                   13 of this Order, and (d) request such person or persons to execute the

                   14 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

                   15       11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                   16          PROTECTED MATERIAL

                   17         11.1         When a Producing Party gives notice to Receiving Parties that certain
                   18 inadvertently produced material is subject to a claim of privilege or other protection,

                   19 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

                   20 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                   21 may be established in an e-discovery order that provides for production without prior

                   22 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

                   23 parties reach an agreement on the effect of disclosure of a communication or

                   24 information covered by the attorney-client privilege or work product protection, the

                   25 parties may incorporate their agreement in the stipulated protective order submitted

                   26 to the court.

                   27       12.MISCELLANEOUS
                   28            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
LEWIS
BRISBOIS
BISGAARD                4826-1120-0743.1                         10
& SMITH LLP
ATTORNEYS AT LAW                            STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                    1 person to seek its modification by the court in the future.

                    2            12.2 Right to Assert Other Objections. By stipulating to the entry of this
                    3 Stipulated Protective Order no Party waives any right it otherwise would have to

                    4 object to disclosing or producing any information or item on any ground not

                    5 addressed in this Stipulated Protective Order. Similarly, no Party waives any right to

                    6 object on any ground to use in evidence of any of the material covered by this

                    7 Stipulated Protective Order.

                    8            12.3 Filing Protected Material. A Party that seeks to file under seal any
                    9 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                   10 only be filed under seal pursuant to a court order authorizing the sealing of the

                   11 specific Protected Material at issue. If a Party's request to file Protected Material

                   12 under seal pursuant to local rules and procedures is denied by the Court, then the

                   13 Receiving Party may file the information in the public record pursuant to the local

                   14 rules and procedures of this Court unless otherwise instructed by the Court.

                   15       13.FINAL DISPOSITION
                   16            13.1 Unless otherwise agreed or ordered, this Order will remain in force after
                   17 dismissal or entry of final judgment not subject to further appeal, except with respect

                   18 to those documents and information that become a matter of public record.

                   19            13.2 Within sixty (60) days after the final disposition of this action each
                   20 Receiving Party must return all Protected Material to the Producing Party or destroy

                   21 such material. As used in this subdivision, “all Protected Material” includes all

                   22 reproductions, copies, abstracts, compilations, summaries, and any other format

                   23 reproducing or capturing any of the Protected Material. Whether the Protected

                   24 Material is returned or destroyed, the Receiving Party must submit a written

                   25 certification to the Producing Party (and, if not the same person or entity, to the

                   26 Designating Party) by the 60 day deadline that (1) identifies (by category, where

                   27 appropriate) all the Protected Material that was returned or destroyed and (2) affirms

                   28 that the Receiving Party has not retained any reproductions, copies, abstracts,
LEWIS
BRISBOIS
BISGAARD                4826-1120-0743.1                        11
& SMITH LLP
ATTORNEYS AT LAW                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                    1 compilations, summaries or any other format reproducing or capturing any of the

                    2 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

                    3 archival copy of all pleadings, motion papers, trial, deposition, and hearing

                    4 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

                    5 reports, attorney work product, and consultant and expert work product, even if such

                    6 materials contain Protected Material. Any such archival copies that contain or

                    7 constitute Protected Material remain subject to this Stipulated Protective Order as set

                    8 forth in Section 4 (DURATION).

                    9
                   10 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                   11

                   12 DATED: May 3, 2021                   GROTEFELD, HOFFMAN, GORDON, OCHOA &
                                                           EVINGER, LLP
                   13

                   14
                                                           By: /s/ Janice M. Seller
                   15                                          Janice M. Seller, Esq.
                                                               Attorney for Plaintiff, HOMESITE INSURANCE
                   16                                          COMPANY OF CALIFORNIA
                   17

                   18
                        DATED: May 3, 2021                 LEWIS BRISBOIS BISGAARD & SMITH            LLP
                   19

                   20
                                                           By: /s/ Michelle R. Gilboe
                   21                                          Ryan L. Nilsen, Esq.
                   22                                          Amy L. Frerich, Esq.
                                                               Michelle R. Gilboe, Esq.
                   23                                          Attorneys for Defendant, BRASSCRAFT
                                                               MANUFACTURING COMPANY
                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4826-1120-0743.1                        12
& SMITH LLP
ATTORNEYS AT LAW                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8

                    9
                   10

                   11

                   12

                   13

                   14

                   15                                 Exhibit “A”
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4826-1120-0743.1                        13
& SMITH LLP
ATTORNEYS AT LAW                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                    1

                    2
                                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                    3
                        [ATTACH FULLY EXECUTED STIPULATED PROTECTIVE ORDER TO
                    4 THIS AFFIDAVIT]

                    5
                                                    UNITED STATES DISTRICT COURT
                    6
                                                  CENTRAL DISTRICT OF CALIFORNIA
                    7

                    8
                        HOMESITE INSURANCE
                    9 COMPANY OF CALIFORNIA,
                   10                      Plaintiff,                     CASE NO. 5:20-cv-01596-JGB-SHK
                   11             vs.                                     STIPULATED PROTECTIVE
                                                                          ORDER
                   12 BRASSCRAFT MANUFACTURING
                        COMPANY; Does 1 through 10
                   13 inclusive,

                   14                      Defendants.
                   15

                   16            I,                                         , (insert name of recipient of the

                   17 documents) declare under penalty of perjury that the following is true and correct:

                   18            1.        My full name and business address are:

                   19                                                                                                .

                   20            2.        I have read and fully understand the attached Stipulated Protective

                   21 Order.

                   22            3.        I am fully familiar with and agree to comply with and be bound by the

                   23 provisions of said Stipulated Protective Order, and submit to the jurisdiction of the

                   24 court in which this matter is pending for any proceedings with respect to said

                   25 Stipulated Protective Order.

                   26            4,        I will not discuss or divulge to persons, other than those specifically

                   27 authorized by this Stipulated Protective Order, and will not copy or use, except solely

                   28 for the purposes of this action and for no other purposes, any documents, materials or
LEWIS
BRISBOIS
BISGAARD                4826-1120-0743.1                          14
& SMITH LLP
ATTORNEYS AT LAW                             STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                    1 information obtained pursuant to said Stipulated Protective Order.

                    2            5.        Within thirty (30) days from the entry of final judgment, settlement, or
                    3 dismissal in connection with this action, I agree to return to counsel for producing party

                    4 or destroy my original copies of all Confidential documents and information received

                    5 under this Stipulated Protective Order, together with all reproductions, copies,

                    6 abstracts, summaries, or other writings that contain, reflect, or disclose the substance of

                    7 the Confidential Information.

                    8

                    9            EXECUTED this _______ day of ________________, 20___.
                   10

                   11

                   12
                                 Signature of Declarant: _____________________________

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4826-1120-0743.1                          15
& SMITH LLP
ATTORNEYS AT LAW                             STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                    1                                 [PROPOSED] ORDER
                    2            GOOD CAUSE HAVING BEEN SHOWN AND THE PARTIES HAVING
                    3 STIPULATED TO THE SAME, the Court finds that the above-stated STIPULATED

                    4 PROTECTIVE ORDER is granted by the Court.

                    5 IT IS SO ORDERED.

                    6

                    7 DATED: __________,
                              May 4,     2021              ___________________________
                    8                                      United States Magistrate Judge Shashi H.
                                                           Kewalramani
                    9
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4826-1120-0743.1
& SMITH LLP
ATTORNEYS AT LAW                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                    1                              FEDERAL COURT PROOF OF SERVICE

                    2         Homesite Insurance Company of California. v. BrassCraft Manufacturing Company, et al
                                                     Case No. 5:20-cv-01596-JGB-SHK
                    3
                        STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
                    4
                             At the time of service, I was over 18 years of age and not a party to the action. My business
                    5 address is 550 West C Street, Suite 1700, San Diego, CA 92101. I am employed in the office of a
                      member of the bar of this Court at whose direction the service was made.
                    6
                             On May 3, 2021, I served the following document(s):
                    7
                             1) STIPULATION AND [PROPOSED] PROTECTIVE ORDER;
                    8
                             I served the documents on the following persons at the following addresses (including fax
                    9 numbers and e-mail addresses, if applicable):
                   10 Janice M. Seller, Esq.
                        GROTEFELD, HOFFMANN, GORDON,
                   11 OCHOA & EVINGER, LLP
                        5535 Balboa Blvd., #219
                   12 Encino, CA 91316
                        Tel.: 747.233.7145
                   13 Fax. 747.233.7143
                        E-Mail: jseller@ghlaw-llp.com
                   14 GZamudio@ghlaw-llp.com

                   15 Attorney for PLAINTIFF, HOMESITE
                        INSURANCE COMPANY OF CALIFORNIA
                   16
                                 The documents were served by the following means:
                   17
                                (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
                   18            documents with the Clerk of the Court using the CM/ECF system, which sent notification of
                                 that filing to the persons listed above.
                   19
                              I declare under penalty of perjury under the laws of the United States of America and the
                   20 State of California that the foregoing is true and correct.

                   21            Executed on May 3, 2021, at San Diego, California.
                   22

                   23
                                                                         Erika Munoz
                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4826-1120-0743.1
& SMITH LLP
ATTORNEYS AT LAW                           STIPULATION AND [PROPOSED] PROTECTIVE ORDER
